DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
	
Remarks

1.	Pending claim for reconsideration are claims 1-13. Claims 1-8 have been amended. Claims 9-13 are new.

Response to Arguments

2.	Applicant's arguments filed 3/31/2022 have been fully considered but they are not persuasive. 

In the remarks, applicant argues in substance:

a.        That-  “Fischer does not explicitly disclose receiving user plane data from the other party; “calculating Message Authentication Code for Integrity (MAC-I) for a part of the user plane data; and checking integrity(MAC-I) for a part of the user plane data;  wherein the mobile communication device only checks integrity of the part of the user plane data and  the mobile communication device and the core network entity use shorter MAC-I.”
In response to applicant’s argument- It is the combination of Fischer and Yi that teaches the claimed language, neither Fischer nor Yi alone. As shared below in the amended 103 rejection Yi discloses “receiving user plane data from the other party; the user plane data comprising a first part and a second part” (receiving a code varied depending on each packet/data is generated by these two functions, and ciphering and integrity check are performed for original/plane data using the generated code Yi[par.0032]) ; “calculating a Message Authentication Code for Integrity (MAC-I) for the first part of the user plane data” ( a specific code,  MAC-I (Message Authentication Code-Integrity) is generated using the above parameters Yi[par.0035]; and checking integrity (integrity verification check  Yi[Fig.6]), of the first part of the user plane data”( MAC-I is generated using the above parameters in which the MAC-I is compared with the XMAC-1 [par.0035]). The applicant in the amended claim set dated 3/31/2022 deleted “wherein the mobile communication device only checks integrity of the part of the user plane data and  the mobile communication device and the core network entity use shorter MAC-I.” With regards to the newer claims, Yi teaches a PDCP Data with Mac-I and PDCP data in Fig.11/(b) which illustrates without (shorter) MAC-I Yi[Fig.11]).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2010/0293372 A1 to Fischer et al(hereafter referenced as Fischer) in view of Pub.No.: US 2015/0296414 A1 to YI et al(hereafter referenced as Yi).
Regarding claim 1, Fischer discloses “a method for performing an  integrity protection scheme by a communication device”(i.e. data integrity between mobile devices in a network via an authentication process utilizing MAC-message authentication code layers in a wireless communication system [par.0015]) , “the method comprising: configuring settings and parameters for integrity protection for user data with another party”(activation of URRC ciphering and integrity protection via MAC algorithm parameters  [Fig.8]).
Fischer does not explicitly disclose “receiving user plane data from the other party; the user plane data comprising a first part and a second part “calculating a Message Authentication Code for Integrity (MAC-I) for the first part of the user plane data; and checking integrity of the first part of the user plane data” 
However, Yi in an analogous art teaches “receiving user plane data from the other party; the user plane data comprising a first part and a second part” (receiving a code varied depending on each packet/data is generated by these two functions, and ciphering and integrity check are performed for original/plane data using the generated code Yi[par.0032]) ; “calculating a Message Authentication Code for Integrity (MAC-I) for the first part of the user plane data” ( a specific code,  MAC-I (Message Authentication Code-Integrity) is generated using the above parameters Yi[par.0035]; and checking integrity (integrity verification check  Yi[Fig.6]), of the first part of the user plane data”( MAC-I is generated using the above parameters in which the MAC-I is compared with the XMAC-1 [par.0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Fischer’s asymmetric cryptography system comprising a message authentication access code(mac) with Yi’s wireless communication system comprising MAC-I authentication. One of ordinary skill in the art would have been motivated to combine because Fischer teaches a data integrity system where a message authentication code (MAC) uses a private key, such that the MAC is configured to permit authentication of the Super message using a public key, Yi also discloses a specific code, i.e., MAC-I (Message Authentication Code-Integrity) is generated using parameters which include an integrity protection key (IK) and both are from the same field of endeavor.


Regarding claim 2 in view of claim 1, the references combined disclose “further comprising: reading information indicating a size of the first part of the user plane data” (The MAC-I code may have a length of4 byte or may have various length size depending on an integrity algorithm Yi[par.0067]).
Regarding claim 3, Fischer discloses “a method for performing an integrity protection scheme by a communication device (i.e. data integrity between mobile devices in a network via an authentication process utilizing MAC-message authentication code layers [par.0015]), “the method comprising: configuring settings and parameters on integrity protection with another party” (activation of URRC ciphering and integrity protection via MAC algorithm parameters  [Fig.8]).
Fischer does not explicitly disclose “receiving user plane data from the other party; and deciding whether or not to calculate a Message Authentication Code for Integrity (MAC-I) for the received user plane data.”
However, Yi in an analogous art teaches receiving user plane data from the other party” (a code varied depending on each packet is generated by these two functions, and ciphering and integrity check are performed/ for original (i.e. plane) data using the generated code Yi [par.0032]); “and deciding whether or not to calculate a Message Authentication Code for Integrity (MAC-I) for the received user plane data” (MAC-I data is calculated and compared for data integrity between devices Yi [Fig.6] see integrity protection [Fig.6] where a header compression function is applied only to U-plane data, and an integrity protection function within the security function is applied only to C-plane data. The security function may also include a ciphering function for maintaining the security of data in addition to the integrity protection function thereof, and the ciphering function is applied to both U-plane and C-plane data Yi[par.0017]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Fischer’s asymmetric cryptography system comprising a message authentication access code(mac) with Yi’s wireless communication system comprising MAC-I authentication. One of ordinary skill in the art would have been motivated to combine because Fischer teaches a data integrity system where a message authentication code (MAC) uses a private key, such that the MAC is configured to permit authentication of the Super message using a public key, Yi also discloses a specific code, i.e., MAC-I (Message Authentication Code-Integrity) is generated using parameters which include an integrity protection key (IK) and both are from the same field of endeavor.
Regarding claim 4 in view of claim 3, the references combined disclose “further comprising: calculating a data rate of the received user plane data” (when the sender wants to transmit a message to the receiver it may calculate a signature (e.g., MAC) based on the message, signed with a HASH function, the private key, and other information that might have been sent to the receiver beforehand or that might be fixed in the algorithm Fischer [par.0117]), wherein the deciding is based on the data rate.” (a specific code, MAC-I (Message Authentication Code-Integrity) is generated using the above parameters Yi [par.0035]), 


Regarding claim 5 in view of claim 3, the references combined disclose “further comprising: calculating a processing load; wherein the deciding is based on the processing load” (Message Authentication Code-Integrity) is generated using the calculated parameters Yi [par.0035]).
Regarding claim 6 in view of claim 3, the references combined disclose “further comprising: identifying an importance of the received user plane wherein the deciding is based on the importance of the received user plane data” (Message Authentication Code-Integrity) is generated using the calculated parameters Yi[par.0035], further Yi additionally teaches a product consisting of if an integrity protection is applied to a particular data radio bearer , a MAC (Message Authentication Code for Integrity) code maybe inserted in a PDCP data PDU(Protocol Data Unit), the MAC-I code have various length size , the integrity protection maybe only applied to the data PDU , a plurality of radio bearer maybe mapped into a single radio bearer , the plurality of radio bearer has a quality of service (Q0S) , an integrity protection maybe applied or may not be applied to the PDCP data PDU transmitted through the radio bearer , if the integrity protection is independently applied to each of the PDCP PDU , and an integrity protection indicator maybe added or inserted whether or not the integrity protection is applied for each PDCP data PDU which is regarded as falling within the definition of integrity protection using MAC-I).
Regarding Claim 7, Fischer discloses “a method for performing an integrity protection scheme by a communication device” (i.e. data integrity between mobile devices in a network via an authentication process utilizing MAC-message authentication code layers [par.0015], “the method comprising: configuring settings and parameters on integrity protection with another party” (activation of URRC ciphering and integrity protection via MAC algorithm parameters [Fig.8]).
Fisher does not explicitly “calculating a Message Authentication Code for Integrity (MAC-I) for a first part of user plane data to be sent; and sending the first part of  the user plane data, the MAC-I and a second part of the user plane data to the other party”
However, Yi in an analogous art teaches “calculating a Message Authentication Code for Integrity (MAC-I) for a first part of user plane data to be sent” (MAC-I data is calculated and compared for data integrity between devices [Fig.6]); “and sending the first part of  the user plane data, the MAC-I and a second part of the user plane data to the other party” MAC-I data is calculated and compared for data integrity between devices Yi [Fig.6] see integrity protection [Fig.6] where a header compression function is applied only to U-plane data, and an integrity protection function within the security function is applied only to C-plane data. The security function may also include a ciphering function for maintaining the security of data in addition to the integrity protection function thereof, and the ciphering function is applied to both U-plane and C-plane data Yi[par.0017]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Fischer’s asymmetric cryptography system comprising a message authentication access code(mac) with Yi’s wireless communication system comprising MAC-I authentication. One of ordinary skill in the art would have been motivated to combine because Fischer teaches a data integrity system where a message authentication code (MAC) uses a private key, such that the MAC is configured to permit authentication of the Super message using a public key, Yi also discloses a specific code, i.e., MAC-I (Message Authentication Code-Integrity) is generated using parameters which include an integrity protection key (IK) and both are from the same field of endeavor.
Regarding claim 8 in view of claim 7, the references combined disclose “further comprising: including information on indicating a size of the first part of the  user plane data to be sent” (PDCP function based MAC-I data is calculated and compared for data integrity between devices Yi[Fig.6]).
Regarding claim 9 in view of claim 1, the references combined disclose “wherein the communication device checks integrity of only the first part of the user plane data.” MAC-I data is calculated and compared for data integrity between devices Yi [Fig.6] see integrity protection [Fig.6] where a header compression function is applied only to U-plane data, and an integrity protection function within the security function is applied only to C-plane data. The security function may also include a ciphering function for maintaining the security of data in addition to the integrity protection function thereof, and the ciphering function is applied to both U-plane and C-plane data Yi[par.0017]).
Regarding claim 10 in view of claim 9, the references combined disclose “wherein the communication device and a core network entity use shorter MAC-I.” (PDCP Data with Mac-I, PDCP data in Fig.11/(b) illustrates without (shorter) MAC-I Yi[Fig.11]).

Regarding claim 11 in view of claim 1, the references combined disclose “wherein the communication device does not calculate a MAC-I for the second part of the user plane data” MAC-I data is calculated and compared for data integrity between devices Yi [Fig.6] see integrity protection [Fig.6] where a header compression function is applied only to U-plane data, and an integrity protection function within the security function is applied only to C-plane data. The security function may also include a ciphering function for maintaining the security of data in addition to the integrity protection function thereof, and the ciphering function is applied to both U-plane and C-plane data Yi[par.0017]).
Regarding claim 12 in view of claim 7, the references combined disclose “wherein the communication device checks integrity of only the first part of the user plane data” MAC-I data is calculated and compared for data integrity between devices Yi [Fig.6] see integrity protection [Fig.6] where a header compression function is applied only to U-plane data, and an integrity protection function within the security function is applied only to C-plane data. The security function may also include a ciphering function for maintaining the security of data in addition to the integrity protection function thereof, and the ciphering function is applied to both U-plane and C-plane data Yi[par.0017]).
Regarding claim 13 in view of claim 7, the references combined disclose (new) The method according to claim 7, wherein the communication device does not calculate a MAC-I for the second part of the user plane data.” MAC-I data is calculated and compared for data integrity between devices Yi [Fig.6] see integrity protection [Fig.6] where a header compression function is applied only to U-plane data, and an integrity protection function within the security function is applied only to C-plane data. The security function may also include a ciphering function for maintaining the security of data in addition to the integrity protection function thereof, and the ciphering function is applied to both U-plane and C-plane data Yi[par.0017]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433